Title: To Thomas Jefferson from Arthur S. Brockenbrough, 17 January 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Jan 17h 1821
Captain Perry wishes to raise about $2000.00 to meet his engagements with a Mr Lewis a gentleman of Kentucky who is now in the neighbourhood waiting on him—the Bursar being without funds he has no chance of obtaining that sum unless you will be so obliging as to give the Bursar a draft on the President & directors of the Literary fund for the amt wanted, I have no wish to draw the value of the annual appropriation as yet, as most of the claims of large amt against the instit paid off except about $1000 due for the last years Negro hire—I am Sir respectfully your Obt SevtA. S. BrockenbroughP. S.When you can conveniently ride up here should be glad to consult with you on puting up some of foundations on the western street with stone.—& that as soon as the weather will permitA. S. B.